PER CURIAM.
The defendant, who was formerly Sheriff of Santa Rosa County, appeals a summary final judgment against him for goods sold to him while he was Sheriff. There is no doubt from the pleadings, depositions and admissions in the file that the defendant ordered and received the goods and that they have not been paid for. Appellant’s defense consisted of the following answer:
“ * * * and in further answer thereto alleges that the defendant sometime during on or about the months of February and March of 1960, purchased from the plaintiffs certain merchandise in and pursuant to his official position as sheriff of Santa Rosa County, Florida; that said merchandise was sold by the plaintiff to the defendant as sheriff of Santa Rosa County and that it was agreed and understood by and bo-ween the parties that the plaintiff would look to the sheriffs office of Santa Rosa County, Florida for payment thereof and not to the defendant John R. Broxson.”
The record on appeal shows no genuine issue upon these allegations because it appears without controversy that during the year in which this indebtedness was incurred, all budgeted funds were received by the Santa Rosa County Sheriff’s Office; yet, the defendant failed to pay his obligation to. the plaintiff. Under such facts the defendant is personally liable. See § 30.49, Fla. Stat., F.S.A.
Affirmed.